                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE



UNITED STATES OF AMERICA,

              Plaintiff,

       V.                                                    Crim. Nos, 11-71-EPS-1
                                                                         11-71-LPS-2
DIWANN MATHIS                                                            12-18-LPS
and MARKETA WRIGHT,                                                      12-33-LPS


               Defendants.



                                  MEMORANDUM ORDER


       Having reviewed the parties' submissions {see, e.g., Cr. Act. No. 11-71-EPS D.I. 126,

127, 130, 131, 132), IT IS HEREBY ORDERED that:

       1.      Defendants' Pro Se Motion for Early Termination of Supervised Release (Cr. Act.

No. 11-71 D.I. 126; Cr. Act. No. 12-18 D.I. 28; Cr. Act. No. 12-33 D.I. 19)is DENIED.

       2.      Defendants' Motion for Expedited Disposition (Cr. Act. No. 11-71 D.I. 132; Cr.

Act. No. 12-18 D.I. 34; Cr. Act. No. 12-33 D.I. 25)is DENIED AS MOOT.

       The Court has carefully reviewed the extensive submissions provided by Defendants.

The Court also received written submissions expressing the government's opposition to early

termination of Defendants' terms of supervised release, a position shared by the U.S. Probation

Office, which is charged with supervising Defendants. The opposition to early termination rests

largely on Defendants' history and practice with respect to the restitution obligations that were

imposed as part oftheir release conditions. Defendants'"inconsistent and insubstantial"

compliance with the restitution portion oftheir sentence {see Cr. Act. 11-71 D.I. 32)provides a
wholly sufficient basis, in the context of these cases, on which to deny the request for early

termination.


       Additionally, the Court is concerned about the rhetoric and unfounded allegations

Defendants have leveled against the government. (See, e.g., D.I. 131 at 3(accusing government

of"sheer brazenness, arrogance," and "willfull[] submi[ssion] of... perjured document," as well

as "vindictiveness"); id. at 5 ("[T]he Government has clearly, expressed it[s] disinterest for

justice [and its] interests are simply unjustness, bias, and maximum punishment by law.")) The

Court finds that Defendants have failed to show that their conduct and the interests ofjustice

favor early termination of their supervised release. See 18 U.S.C. § 3583(e)(1).




                                                              (I
Wilmington, Delaware                                  HONORABLE LEONAP[Dl^. STARK"
October 17, 2018                                      UNITED STATES DISTRICT COURT
